Decree affirmed. The probate judge before allowing the account of the appellant, as a temporary guardian, disallowed one item of disbursement as a duplication, reduced another to conform to the fact, and allowed as a fee the sum of $1,400 rather than the sum of $4,839.56 requested in the account. There is no report of the evidence and the report of material facts shows no basis for a claim of error. There is nothing stated to support the contention that the disallowed disbursement items should have been trans*776ferred to the item of “miscellaneous expenses.” On the facts stated it was plainly within the judge’s discretion to fix the fee at $1,400.
Austin A. Philbin, for the petitioner.
George K. Shamgochian, for the respondents.